Order entered October 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00572-CV

                                ANDRES CHEVEZ, Appellant

                                               V.

                       JERRY L. BRINKERHOFF, ET AL, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-015850-E

                                           ORDER
       We GRANT appellant’s September 23, 2013 second motion for an extension of time to

file a brief. Appellant shall file his brief on or before October 23, 2013. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE